Citation Nr: 1629051	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-30 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 16, 2009, for the assignment of a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 30, 1972, to August 21, 1973; from October 23, 1974, to June 4, 1975; and from June 10, 1975, to November 3, 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part granted entitlement to a TDIU, effective March 16, 2009 (the date of the claim).

The Board notes that a Board hearing was scheduled for April 26, 2016.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran has been assigned a total combined rating of 70 percent since July 8, 2005.

2.  A TDIU was factually ascertainable based on all evidence of record as of April 24, 2008.

3.  The Veteran did not file his claim for TDIU until March 16, 2009.


CONCLUSION OF LAW

The criteria for an effective date April 24, 2008, for the assignment of TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. Earlier Effective Date for TDIU

The Veteran is seeking an earlier effective date for the assignment of TDIU.  Specifically, he asserts that he is entitled to TDIU from November 30, 2006, as that is when he was deemed eligible for such.  See VBMS, 9/28/10 Correspondence.

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award for increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to be paid under the laws administered by the Secretary").  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In regards to the Veteran's claim for an earlier effective date for TDIU, he asserts that the effective date for TDIU should be the date on which he became eligible for such, which he claims to be November 30, 2006.  The Board notes that the combined rating for his service-connected disabilities became 70 percent as of July 8, 2005, with bilateral peripheral vascular disease of the lower extremities, constituting one disability for TDIU purposes, rated at 40 percent.  See 38 C.F.R. §§ 4.16, 4.25 (2015).

The basic facts in this case are not in dispute.  The Veteran was discharged from active duty service in November 1975.  He filed a claim for TDIU on March 16, 2009, in which he contended that he had not worked full-time since 1995.  The Veteran does not contend at any point in time that he filed an earlier claim for TDIU, either formal or informal.

In 2008, the Veteran enrolled in VA's Vocational Rehabilitation and Employment Division and was placed at Goodwill.  However, an April 24, 2008, VA Form 28-1905 reveals that he only worked from April 7 to April 11, 2008, and from April 14 to April 18, 2008, during which time the Veteran had absences due to illness.  Ultimately, the Veteran stated that employment was determined to be "infeasible."  Therefore, the Board finds that VA made a determination of unemployability on April 24, 2008.  The Veteran then submitted his TDIU claim on March 16, 2009.  Therefore, since the evidence demonstrates that the Veteran met the schedular requirements for TDIU consideration on July 8, 2005; and was determined to be unemployable by VA on April 24, 2008, within one year of the Veteran's March 2009 TDIU claim, the proper effective date for TDIU is April 24, 2008.  See 38 C.F.R. § 3.400(o)(2).

The Board acknowledges the Veteran's contentions that TDIU should be awarded as of the date on which he became eligible for TDIU consideration.  However, the Board is bound by the applicable law and regulations.  The general rule is to assign an effective date based on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For an increase in disability, the only exception is the earliest date that an increase in disability is factually ascertainable based on all the evidence of record if a claim or intent to file is received within one year from such date.  38 C.F.R. § 3.400(o)(2).  Therefore, the earliest date that the Board may grant is April 24, 2008, as it was when TDIU became factually ascertainable and because the Veteran's TDIU claim was filed within one year from such date.  The Board does not have authority, and there is no legal basis, to grant an effective date earlier than April 24, 2008.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the appropriate effective date for TDIU is April 24, 2008.


ORDER

An earlier effective date of April 24, 2008, for TDIU is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


